DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 10, 13, 14 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 5 recites “a thickness of less than 300 microns”. While there is support for lower limit of thickness of 5 microns, 10 microns, 50 microns or 100 microns (see paragraph 0026 of specification), there is no support for broad recitation of less than 300 microns that includes thickness below 5 microns. This rejection affects all the dependent claims.
Claim 17 recites “a thickness of 200 microns or less”. While there is support for lower limit of thickness of 5 microns, 10 microns, 50 microns or 100 microns (see paragraph 0026 of specification), there is no support for broad recitation of less than 200 microns that includes thickness below 5 microns. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shichiri et al. (EP 1022261 A1 cited in IDS) in view of Young et al. (US 2012/0132930 A1).
 
Regarding claims 5, 10, 13 and 14, Shichiri et al. disclose an interlayer film (i.e. interlayer filling material) comprising a plasticized poly(vinyl acetal) resin (i.e. plasticizer and polyvinyl acetal) and an organic acid (see page 54, claims 1 and 8). The organic acid can be adipic acid (see paragraph 0076). An amount of organic acid is 0.01 to 3 parts by weight per 100 parts by weight of the polyvinyl acetal resin (see paragraph 0077). A plasticized poly(vinyl acetal) sheet comprises a poly(vinyl acetal) resin as main component (see paragraph 0034). Accordingly, the interlayer film comprises the total amount of polyvinyl acetal and plasticizer is more than 50 wt%. The poly(vinyl acetal) resin can be polyvinyl butyral (see paragraphs 0138). The plasticizer can be triethylene glycol di-2-ethylhexanoate (see paragraph 0114). An amount of the plasticizer is 20 to 70 parts by weight per 100 parts by weight of the polyvinyl acetal resin 
The only deficiency of Shichiri et al. is that Shichiri et al. disclose the use of 300 microns thick interlayer, while the present claims require less than 300 micron thick interlayer.
It is apparent, however, that the instantly claimed thickness of interlayer and that taught by Shichiri et al. are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the thickness of interlayer disclosed by Shichiri et al. and the thickness disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the thickness of interlayer disclosed in the present claims is but an obvious variant of the thicknesses disclosed in Shichiri et al., and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Shichiri et al. do not disclose presently claimed laminate.
As indicated by Young et al., it is well known that an encapsulant referred as a pottant or potting material such an optically clear adhesive (OCA) is used for filling a space between the cover lens (surface protection panel) and touch sensor (touch panel) in a film-type projective capacitive touch panel, wherein the encapsulant, i.e. OCA can be polyvinyl butyral resin (see paragraph 0047 and Figure 12A). Accordingly, Young et al. disclose a laminate comprising a touch panel.
Therefore, as taught by Young et al., it would have been obvious to one of ordinary skill in the art to prepare presently claimed laminate using the interlayer filling material of Shichiri et al., and thereby arrive at the claimed invention.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shichiri et al. (EP 1022261 A1 cited in IDS) in view of Young et al. (US 2012/0132930 A1) as applied to claim 5, further in view of Schumacher (US 2014/0157693 A1).

Regarding claim 17, Shichiri et al. in view of Young et al. disclose the laminate as set forth above. Shichiri et al. in view of Young et al. do not disclose the thickness of the interlayer, i.e. interlayer filling material in the sheet form is 200 microns or less.
Schumacher discloses an adhesive layer made of PVB has appropriate adhesive and moisture-proofing properties and the thickness of the adhesive layer is 0.2 to 1 mm, i.e. 200 to 1000 microns (see paragraph 0031).
In light of motivation for using adhesive layer made of PVB and having thickness of 0.2 to 1 mm, i.e. 200 to 1000 microns disclosed by Schumacher as described above, it therefore would have been obvious to one of the ordinary skill in the art to use interlayer made of PVB having thickness of 0.2 to 1 mm, i.e. 200 to 1000 microns in Shichiri et al. in view of Young et al. in order to improve adhesive and moisture proofing properties, and thereby arrive at the claimed invention.
Claims 5, 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US 2012/0132930 A1) in view of Shichiri et al. (EP 1022261 A1 cited in IDS).

Regarding claims 5, 10, 13 and 14, Young et al. disclose a film-type projective capacitive touch panel (laminate) comprising a touch sensor (touch panel) and optically clear adhesive (OCA), wherein the OCA fills interlayer space between a cover lens (surface protection panel) and touch sensor (panel) (see Figure 12A). The OCA (interfiling material) is an encapsulant referred as a pottant or potting material (see paragraph 0047). The encapsulant, i.e. OCA can be polyvinyl butyral resin. 
Young et al. do not disclose interfiling material comprising a plasticizer and an organic acid as presently claimed.
Shichiri et al. disclose an interlayer film (i.e. interlayer filling material) comprising a plasticized poly(vinyl acetal) resin (i.e. plasticizer and polyvinyl acetal) and an organic acid (see page 54, claims 1 and 8). The organic acid can be adipic acid (see paragraph 0076). An amount of organic acid is 0.01 to 3 parts by weight per 100 parts by weight of the polyvinyl acetal resin (see paragraph 0077). A plasticized poly(vinyl acetal) sheet comprises a poly(vinyl acetal) resin as main component (see paragraph 0034). Accordingly, the interlayer film comprises the total amount of polyvinyl acetal and plasticizer is more than 50 wt%. The poly(vinyl acetal) resin can be polyvinyl butyral (see paragraphs 0138). The plasticizer can be triethylene glycol di-2-ethylhexanoate (see paragraph 0114). An amount of the plasticizer is 20 to 70 parts by weight per 100 parts by weight of the polyvinyl acetal resin (see paragraph 0118). The vinyl acetate component in poly(vinyl acetal) resin is not more than 30 mol%, i.e. a degree of acetylation is not more than 30 mol% (see paragraph 0041). The degree of acetalization is 40 to 75 mol%, i.e. degree of butyralization is 40 to 75 mol% (see paragraph 0035). The poly(vinyl acetal) resin comprises a vinyl acetal component, a vinyl alcohol component and a vinyl acetate component 
Shichiri et al. disclose the use of 300 microns thick interlayer, while the present claims require less than 300 micron thick interlayer.
It is apparent, however, that the instantly claimed thickness of interlayer and that taught by Shichiri et al. are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the thickness of interlayer disclosed by Shichiri et al. and the thickness disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the thickness of interlayer disclosed in the present claims is but an obvious variant of the thicknesses disclosed in Shichiri et al., and thereby one of ordinary skill in the art would have arrived at the claimed invention.
In light of motivation for interlayer disclosed by Shichiri et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use interlayer of Shichiri et al. as the interfiling material (OCA) in Young et al. in order to decrease extent of .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US 2012/0132930 A1) in view of Shichiri et al. (EP 1022261 A1 cited in IDS) as applied to claim 5 above, further in view of Schumacher (US 2014/0157693 A1).

Regarding claim 17, Young et al. in view of Shichiri et al. disclose the laminate as set forth above. Young et al. in view of Shichiri et al. do not disclose the thickness of interlayer, i.e. interfiling material in the sheet form is 200 microns or less.
Schumacher discloses an adhesive layer made of PVB has appropriate adhesive and moisture-proofing properties and the thickness of the adhesive layer is 0.2 to 1 mm, i.e. 200 to 1000 microns (see paragraph 0031).
In light of motivation for using adhesive layer made of PVB and having thickness of 0.2 to 1 mm, i.e. 200 to 1000 microns disclosed by Schumacher as described above, it therefore would have been obvious to one of the ordinary skill in the art to use interlayer made of PVB having thickness of 0.2 to 1 mm, i.e. 200 to 1000 microns in Young et al. in view of Shichiri et al. in order to improve adhesive and moisture proofing properties, and thereby arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed 05/11/2021 have been fully considered. In light of amendments, new grounds of rejections are set forth above.

Applicants argue that Applicant has addressed the concern regarding the data not being commensurate in scope with the claims by further limiting the polyvinyl butyral to one having 16 to 45 mol% hydroxy groups, a degree of acetylation of 0.1 to 30 mol%, and a degree of butyralization of 50 to 85 mol%, which is reasonably commensurate in scope with the specification examples. The Examiner has further raised commensurate in scope issues (ii) — (iv) in item 19 on page 6 of the Office Action. Applicant respectfully disagrees with the Examiner’s arguments therein and asserts that the critical technical feature of the claimed invention is the selection and combination of a specific organic acid with a specific plasticizer, which specific combination is well defined in the present claims. See also the response filed September 21, 2020. Moreover, independent claim 5 has been further amended to limit the polyvinyl butyral as explained above. Therefore, the claims as presented are reasonably commensurate in scope with the specification data.
 While applicants argue that the specific combination of a specific organic acid and a specific plasticizer is critical and points to data in the present specification as evidence to support this position, the data is not persuasive given that the data is not commensurate in scope of the present claims given that (i) the examples recite specific polyvinyl butyral resin having specific amount of hydroxyl groups, degree of acetylation and degree of butyralization (see paragraph 0050 of published application), the present claim recite polyvinyl butyral resin having broad recitation of hydroxyl groups, degree of acetylation and degree of butyralization, (ii) the examples recite specific amount of plasticizer (3GO), while the present claim has broad recitation of amount of the plasticizer, (iii) there is no data at lower and upper ends for amount of plasticizer, (iv) there is no data at upper end of amount of organic acid, and (v) the examples recite specific thickness of interlayer filing material, while the present claim has broad recitation of thickness of interlayer filling material. As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which 
Further, given that the interlayer filling material of Shichiri et al. is identical to that presently claimed including the specific combination of organic acid and plasticizer, it is obvious or inherent that the interfiling material of Shichiri et al. prevent whitening thereof even under a high-temperature and high-humidity environment similar to the present invention, absent evidence to the contrary.

Applicants argue that moreover, Applicant has now further limited the interlayer filling material to be in a sheet form having a thickness of less than 300 um. This feature is not suggested in view of Shichiri in view of Young. Indeed, Shichiri teaches that the total thickness of its interlayer film is “within the range of 0.3 to 1.6 mm” (= 300 to 1600um). See para. [0129] of Shichiri. Indeed, the examples of Shichiri teach interlayer films having thicknesses of at least 0.76 mm, which is significantly larger than the upper limit of the sheet thickness permitted by the present claims. See the examples of Shichiri.
In light of amendments, new grounds of rejections are set forth above. Further, it is noted that while Shichiri discloses the thickness is “generally preferably” 300 to 1600um, there is no teaching away from using other thicknesses. Further, while the examples may use thickness of at least 0.76 mm, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).

Applicants argue that therefore, Young fails to remedy the deficiencies of Shichiri with respect to the presently required sheet thickness of the interlayer filling material.
However, note that while Young do not disclose all the features of the present claimed invention, Young is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely laminate, and in combination with the primary reference, discloses the presently claimed invention.

Applicants argue that indeed, Young in view of Shichiri fails to teach or suggest the presently required sheet thickness of the interlayer filling material.
In light of amendments, new grounds of rejections are set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384.  The examiner can normally be reached on M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/KRUPA SHUKLA/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787